DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to polarization beam splitter based on a silicon multi-mode interferometer, classified in G02B27/283.
II. Claims 14-20, drawn to a method for forming a silicon-based polarization beam splitter, classified in G02B6/2773.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the polarization beam splitter can be formed using a different method such as grinding, polishing, or coating.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

-the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

During a telephone conversation with applicant’s attorney Richard Ogawa Reg. No. 37,692 on 03/10/2021 was made without traverse to prosecute the invention of polarization beam splitter based on a silicon multi-mode interferometer, claims 1-13 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse over the telephone on 3/10/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label 301 and label 302.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lamponi et al. US 2017/0227710 (hereinafter Lamponi) in view of Lin et al. US 9,366,818 (hereinafter Lin).
Regarding claim 1, Lamponi teaches 
	a polarization beam splitter (figures 5-7) comprising,
	a silicon substrate (paragraph [0083] teaches the optical waveguide may be used as components in integrated optical circuits or as transmission medium in local and/or long haul optical communication systems and paragraph [0085] teach device my include or may be produce by using III-V materials or III-V compound semiconductors (group IV contains silicon) and paragraph [0086], teaches the substrate);
	a planar structure (paragraph [0083], planar and paragraph [0088], polarization splitter) formed on the silicon substrate (paragraph [0083] – [0085]) and characterized by an isosceles trapezoid shape with a first parallel side (shown in figure 5b right side where 515 is the widest) and a second parallel side (shown in figure 5b left side where 515 is shortest) connected by two tapered sides (shown in figure 5b top and bottom surface and shown in figure 6; paragraph [0092] and [0094] teaches the core 515, 517a, 517b of the first optical waveguide 511 may include a first section 515 and a second section 517a, 517b having a different thickness than the first section 515.  The different thickness of the first section 515 and the second section 517a, 517b forms the asymmetric shape of the core 515, 517a, 517b.  The second section 517a, 517b 
may have two subsections 517a, 517b that may be located on both sides of the core with respect to a longitudinal direction of the core.), the first parallel side and the second parallel side being separated by a length no greater than 100 µm (shown in figure 7 for the tapper length between 0 and 99) along a light of symmetry bisecting the pair of parallel sides and the first parallel side having a first width greater than a second width of the second parallel side (shown in figure 5b the right side is longer than the left side).
	Lamponi does not teach a pair of input ports coupled to the first parallel side respectively edge-aligned to two tapered sides of the planar structure; and wherein the planar structure is configured to receive an input light wave of any wavelength in C-band via one input port and split to a Transverse Electric (TE) mode light wave and a Transverse Magnetic ™ mode light wave respectively outputting to the pair of output ports.
	Lin teaches a polarization beam splitter based on a silicon multi-mode interferometer (figures 1, 2 and paragraph [0006]), comprising,
		a pair of input ports (121, 122, 111, 112) coupled to the first parallel side respectively edge-aligned to two sides of the planar structure (100 includes the top surface of 102 and bottom surface of 101); and
		wherein the planar structure (100) is configured to receive an input light wave of any wavelength in C-band via one input port and split to a Transverse Electric (TE) mode light wave and a Transverse Magnetic (TM) mode light wave respectively outputting to the pair of output ports (127 and 128; column 5, lines 54-66 teaches the directional coupler 100 according to an embodiment of the present invention is configured to set its coupling length for splitting an input optical signal in one of frequency in C-band with mixed TE and TM polarizations to two single-mode outputs, one output at a cross port (Output2) 128 bearing substantially TE polarization mode with a TE extinction ratio and another output at a through port (Output1) 127 bearing substantially TM polarization mode with a TM extinction ratio.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarization beam splitter of Lamponi, to use a pair of input ports coupled to the first parallel side respectively edge-aligned to two tapered sides of the planar structure in the isosceles trapezoid shape and is configured to receive an input light wave of any wavelength in C-band via one input port then split it to a Transverse Electric (TE) mode light wave and a Transverse Magnetic (TM) mode light wave to a pair of  output ports, as taught by Lin, for the purpose of having the final extinction ratio of the PBS being more uniformly improved across the complete range of the C-band (column 9, lines 18-20).
Regarding claim 2, Lin further teaches the polarization beam splitter (figures 1 and 2), wherein the silicon substrate comprises a silicon layer of a thickness in a silicon-on-insulator substrate (claim 2 teaches directional coupler is made by silicon nitride material formed on an SOI wafer).  The reason for combining is the same as above in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lamponi et al. US 2017/0227710 (hereinafter Lamponi) in view of Lin et al. US 9,366,818 (hereinafter Lin) as applied to claim 2 above, and further in view of “CMOS-compatible and fabrication-tolerant MMI-based polarization beam splitter” by Yin et al, Optics Communications, vol. 335, pp 48-52, 2015 (hereinafter Yin).
Regarding claim 3, Lin further teaches the polarization beam splitter (figures 1 and 2), where the silicon substrate comprises a silicon layer of a thickness in a silicon-on-insulator substrate (claim 2 teaches directional coupler is made by silicon nitride material formed on an SOI wafer).
Lamponi in view Lin is silent regarding the silicon substrate having a silicon layer with a thickness substantially same as the thickness of the silicon layer at 220 nm.
However, Yin does teach the polarization beam splitter, comprising a silicon substrate (SOI platform with a 220-nm thick silicon core layer, page 49 last paragraph) having a silicon layer (silicon core layer) with a thickness substantially same as the thickness of the silicon layer at 220nm (220-nm thick silicon core layer).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of Lamponi in view of Lin, to use the silicon substrate having a silicon layer with a thickness substantially the same as the thickness of the silicon layer at 220nm as taught by Yin, for the purpose of providing compatibility to complementary metal oxide semiconductor (CMOS) technology and having a high refractive index contrast (page 48, middle of second paragraph).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamponi et al. US 2017/0227710 (hereinafter Lamponi) in view of Lin et al. US 9,366,818 (hereinafter Lin) and “CMOS-compatible and fabrication-tolerant MMI-based polarization beam splitter” by Yin et al, Optics Communications, vol. 335, pp 48-52, 2015 (hereinafter Yin) as applied to claim 3 above, and further in view of  “A compact Silicon-on-Insulator MMI-based polarization splitter” by Ma et al (hereinafter Ma), as evidenced by “Optical multi-mode interference devices based on self-imaging: principles and applications” by Soldano et al., Journal of Lightwave Technology, vol. 13, No. 4, pp. 615-627, 1995 (hereinafter Soldano).
Regarding claim 4, Lamponi in view of Lin and Yin teaches the invention as set forth above.  Lamponi teaches a polarization beam splitter (figures 5-7), wherein the planar structure (paragraph [0083], planar and paragraph [0088], polarization splitter) characterized by the isosceles trapezoid shape (shown in figure 5b).
Lamponi is silent regarding the length no greater than 80 µm, and the first width no greater than 5 µm.
Ma teaches the polarization beam splitter (figure 2), wherein a silicon-based multi-mode interferometer (page 121, introduction, compact silicon-on-insulator (SOI) multimode interference (MMI)) characterized by the length no greater than 80 µm, and the first width no greater than 5 µm (the uppermost dashed horizontal line in figure 2, a width of about 3.3 µm and a length of about 40 µm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamponi, to use a length no greater than 80 µm, and the first width no greater than 5 µm as taught by Ma, for the purpose of providing a functionally compact device and to have a more efficient produce device and avoid waste of materials (page 122,abstract and first column, last paragraph).  It is also noted that it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Furthermore, the design of MMI-based splitters is well known in the art with a variety of techniques for both analytical and numerical analysis and optimization available, as evidenced by Soldano (e.g., Eq. 3 shown a well-known dependence between the width and length of the MMI section)
Regarding claim 5, Lamponi in view of Lin and Yin teaches the invention as set forth above.  Lamponi teaches a polarization beam splitter (figures 5-7), wherein the planar structure (paragraph [0083], planar and paragraph [0088], polarization splitter) characterized by the isosceles trapezoid shape (shown in figure 5b).
Lamponi is silent regarding the length no greater than 70 µm and the first width no greater than 4 µm.
Ma teaches the polarization beam splitter (figure 2), wherein a silicon-based multi-mode interferometer (page 121, introduction, compact silicon-on-insulator (SOI) multimode interference (MMI)) characterized by the length no greater than 70 µm and the first width no greater than 4 µm (the uppermost dashed horizontal line in figure 2, a width of about 3.3 µm and a length of about 40 µm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamponi, to use a length no greater than 70 µm and the first width no greater than 4 µm as taught by Ma, for the purpose of providing a functionally compact device and to have a more efficient produce device and avoid waste of materials (page 122,abstract and first column, last paragraph).  It is also noted that it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Furthermore, the design of MMI-based splitters is well known in the art with a variety of techniques for both analytical and numerical analysis and optimization available, as evidenced by Soldano (e.g., Eq. 3 shown a well-known dependence between the width and length of the MMI section)
Regarding claim 6, Lamponi in view of Lin and Yin teaches the invention as set forth above.  Lamponi teaches a polarization beam splitter (figures 5-7), wherein the planar structure (paragraph [0083], planar and paragraph [0088], polarization splitter) characterized by the isosceles trapezoid shape (shown in figure 5b).
Lamponi is silent regarding the length no greater than 60 µm and the first width no greater than 3µm.
Ma teaches the polarization beam splitter (figure 2), wherein a silicon-based multi-mode interferometer (page 121, introduction, compact silicon-on-insulator (SOI) multimode interference (MMI)) characterized by the length no greater than 60 µm and the first width no greater than 3µm (the upper dashed horizontal line in figure 2, a width of about 3 µm and a length of about 30 µm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamponi, to use a length no greater than 60 µm and the first width no greater than 3µm as taught by Ma, for the purpose of providing a functionally compact device and to have a more efficient produce device and avoid waste of materials (page 122,abstract and first column, last paragraph).  It is also noted that it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Furthermore, the design of MMI-based splitters is well known in the art with a variety of techniques for both analytical and numerical analysis and optimization available, as evidenced by Soldano (e.g., Eq. 3 shown a well-known dependence between the width and length of the MMI section)
Regarding claim 7, Lamponi in view of Lin and Yin teaches the invention as set forth above.  Lamponi teaches a polarization beam splitter (figures 5-7), wherein the planar structure (paragraph [0083], planar and paragraph [0088], polarization splitter) characterized by the isosceles trapezoid shape (shown in figure 5b).
Lamponi is silent regarding the length no greater than 50 µm and the first width about 2 µm.
Ma teaches the polarization beam splitter (figure 2), wherein a silicon-based multi-mode interferometer (page 121, introduction, compact silicon-on-insulator (SOI) multimode interference (MMI)) characterized by the length no greater than 50 µm and the first width about 2 µm (the uppermost dashed horizontal line in figure 2, a width of about 2 µm and a length of about 15 µm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamponi, to use a length no greater than 50 µm and the first width about 2 µm as taught by Ma, for the purpose of providing a functionally compact device and to have a more efficient produce device and avoid waste of materials (page 122,abstract and first column, last paragraph).  It is also noted that it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Furthermore, the design of MMI-based splitters is well known in the art with a variety of techniques for both analytical and numerical analysis and optimization available, as evidenced by Soldano (e.g., Eq. 3 shown a well-known dependence between the width and length of the MMI section).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lamponi et al. US 2017/0227710 (hereinafter Lamponi) in view of Lin et al. US 9,366,818 (hereinafter Lin) as applied to claim 1 above, and further in view of  “A compact Silicon-on-Insulator MMI-based polarization splitter” by Ma et al (hereinafter Ma).
Regarding claim 12, Lamponi in view of Lin teaches the invention as set forth above but is silent regarding each of the pair of input/output ports comprises a tapered shape with a first port width joined with the first/second parallel side and aligned to an end or a start of the first/second width and a second port width joined with a silicon waveguide of a same width, the first port width being greater than the second port width.
However, Ma teaches the polarization beam splitter (figure 1), wherein each of the pair of input/output ports (shown in figure 1 two out ports) comprises a tapered shape (shown in figure 1 the two output ports labeled taper) with a first port width joined with the first/second parallel side (shown in figure 1 labeled taper, longer side connected to one of the parallel sides) and aligned to an end or a start of the first/second width (labeled taper is aligned to the a parallel side) and a second port width (short width of the labeled taper) joined with a silicon waveguide of a same width (shown in figure 1 the tapper is connected to the channel waveguide), the first port width being greater than the second port width (shown in figure 1 and page 121 left column, 3rd paragraph).
Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lamponi in view of Lin, to use the pair of output ports have a tapered shape with a first port width joined with a parallel side and aligned to an end and a start of the second width and a second port width joined with a silicon waveguide of a same width having the first port width being greater than the second port width as taught by Ma, for the purpose of reducing the excess power loss (page 122,abstract and first column, last paragraph).

Allowable Subject Matter
Claims 8-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or suggest of a polarization beam splitter specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the planar structure is configured to output the TE-mode light wave for any wavelength in C-band primarily to a first output port of the pair of output ports with a power loss less than 1 dB, the first output port being a cross port relative to the one input port receiving the input light wave, and to output the TM-mode light wave for any wavelength in C-band primarily to a second output portion of the pair of output ports with a power loss less than 1dB, the second output port being a bar port relative to the input port receiving the input light wave, wherein the one input port is either one of the pair of input ports receiving the input light wave via input waveguide and another input port that does not receive the input light wave is terminated.
Specifically, with respect to claim 9 is objected to for the same reason as claim 8.
Specifically, with respect to claim 10 is objected to for the same reason as claim 8.
Specifically, with respect to claim 11 is objected to for the same reason as claim 8.
Specifically, with respect to claim 13 is objected to for the same reason as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            
/MARIN PICHLER/            Primary Examiner, Art Unit 2872